SEPARATION AGREEMENT SEPARATION AGREEMENT (the “Agreement”) dated as of November 5, 2009 by and between INVENTIV HEALTH, INC. (the “Company”) and TERRELL HERRING, an individual (the “Executive”). WHEREAS, the Company and Executive are parties to an Amended & Restated Employment Agreement dated as of December 24, 2008 (the “Employment Agreement”) and the parties hereby intend to completely resolve all issues relating to the employment of Executive, including compensation and benefits, and the termination of Executive’s employment with the Company effectiveDecember 30, 2009 (the “Effective Date”). NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties, intending to be legally bound, agree to the following: ARTICLE I.PAYMENTS BY THE COMPANY 1.01Payment; Assistance. Executive will be paid his salary through the Effective Date through the course of normal payroll cycles.As consideration for Executive entering into this Agreement, and for Executive’s compliance with the obligations of Executive hereunder, the Company also agrees to pay to Executive the sum of Seven Hundred Fifty Thousand Dollars ($750,000), less normal payroll withholdings required by federal, state, and/or local law (“Payment”). The Payment will made on or about January 31, 2010.In consideration of the Payment, for a period of not more than 90 days following the Effective Date, Executive will provide such advice and assistance in connection with transitional, client retention and business development matters as may reasonably be requested by the Company, it being understood that Executive will employ commercially reasonable, good faith efforts to cooperate and assist in the transition of his responsibilities, retention of clients and continuity in business development with clients with whom Executive has established relations; provided, however, such advice and consultation will be limited to such time as Executive may reasonably make available in light of his expected full time engagement on other business matters following the Effective Date. ARTICLE II.BENEFITS 2.01Vacation. Executive acknowledges that Executive is entitled to no payments in respect of any unused vacation time or other leave. 2.02Life Insurance. Executive’s eligibility for basic and voluntary life insurance ends on the Effective Date.Executive is eligible to port or convert Executive’s basic life insurance within 31 days of termination.Executive is eligible to convert Executive’s voluntary life insurance within 31 days of termination. 2.03Healthcare Coverage Continuation.
